OPINION — AG — ** RECEIPTS — TRAVEL EXPENSES — COUNTY ** TRAVEL CLAIMS BY COUNTY OFFICIALS IN 19 O.S. 180.47 [19-180.47] MUST SET FORTH EACH ITEM COVERED THEREBY EXCEPT AS TO ANY ITEM FOR EXPENSE OF A CAR FURNISHED BY SUCH OFFICER (WHICH IS TO BE CALCULATED ON THE BASIS OF SIX CENTS EACH MILE) EACH ITEM OF EXPENSE MUST BE SUPPORTED BY A ' RECEIPT ' FOR THE MONEY FOR WHICH REIMBURSEMENT IS CLAIMED. (PER DIEM, TRAVEL, LODGING, EXPENDITURES) CITE: 19 O.S. 180.47 [19-180.47], 62 O.S. 504 [62-504] (JAMES C. HARKIN)